Citation Nr: 1013872	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-38 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.  

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to an increased initial disability rating for 
arthritis of the lumbar spine, evaluated as noncompensable 
prior to August 17, 2007 and 10 percent disabling since 
August 17, 2007. 

4.  Entitlement to an increased initial disability rating for 
arthritis of the right knee, evaluated as noncompensable 
prior to October 25, 2005 and 10 percent disabling since 
October 25, 2005. 

5.  Entitlement to an increased initial disability rating for 
arthritis of the left knee, evaluated as noncompensable prior 
to October 25, 2005 and 10 percent disabling since October 
25, 2005. 

6.  Entitlement to a compensable initial disability rating 
for a right leg disability, diagnosed as shin splints and 
resolved stress fracture.  

7.  Entitlement to a compensable initial disability rating 
for a left leg disability, diagnosed as shin splints and 
resolved stress fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 1972 to 
April 1974, from January 1975 to February 1979, and from 
September 1986 to February 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

Although the Veteran requested a Board hearing on his 
December 2005 VA Form 9, he withdrew his request in a January 
2006 signed statement.  There are no other outstanding 
hearing requests of record.

The claim for service connection for a bilateral foot 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not have hepatitis or any current 
residuals of acute hepatitis noted in service. 

2.  Prior to August 17, 2007, the Veteran's arthritis of the 
lumbar spine was manifested by x-ray evidence of arthritis 
with pain associated with motion, but with measured range of 
motion noncompensably limited.

3.  Since August 17, 2007, the Veteran's arthritis of the 
lumbar spine is manifested by forward flexion greater than 60 
degrees, but not greater than 85 degrees. 

4.  Prior to October 25, 2005, the Veteran's arthritis of the 
right knee was manifested by x-ray evidence of arthritis, 
with pain associated with motion, but with measured range of 
motion noncompensably limited.

5.  Since October 25, 2005, the Veteran's arthritis of the 
right knee is manifested by range of motion from 0 to 120 
degrees, with no additional functional impairment due to 
pain, weakness, fatigue, or incoordination.

6.  Prior to October 25, 2005, the Veteran's arthritis of the 
left knee was manifested by x-ray evidence of arthritis, with 
pain associated with motion, but with measured range of 
motion noncompensably limited.

7.  Since October 25, 2005, the Veteran's arthritis of the 
left knee is manifested by range of motion from 0 to 120 
degrees, with no additional functional impairment due to 
pain, weakness, fatigue, or incoordination.

8.  The Veteran's right leg disability is manifested by pain 
in the lower right leg, with no joint involvement.

9.  The Veteran's left leg disability is manifested by pain 
in the lower left leg, with no joint involvement.

CONCLUSIONS OF LAW

1.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Prior to August 17, 2007, the criteria for an initial 
disability rating for arthritis of the lumbar spine of 10 
percent, but not higher, are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (2009).

3.  Since August 17, 2007, the criteria for a disability 
rating higher than 10 percent for arthritis of the lumbar 
spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (2009).

4.  Prior to October 25, 2005, the criteria for an initial 
disability rating for arthritis of the right knee of 10 
percent, but not higher, were met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (2009).

5.  Since October 25, 2005, the criteria for a disability 
rating higher than 10 percent for arthritis of the right knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5003 (2009).

6.  Prior to October 25, 2005, the criteria for an initial 
disability rating for arthritis of the left knee of 10 
percent, but not higher, were met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5003 (2009).

7.  Since October 25, 2005, the criteria for a disability 
rating higher than 10 percent for arthritis of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5003 (2009).

8.  The criteria for a compensable initial disability rating 
for a right leg disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5262 (2009).

9.  The criteria for a compensable initial disability rating 
for a left leg disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist the 
Veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

As noted above, the claim for higher initial ratings arises 
from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts 
have held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the 
claim has been substantiated and there is no need to provide 
additional VCAA notice or prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); 
VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

Regarding the service connection claims, the claims file does 
not contain a copy of the pre rating letter sent to the 
Veteran.  However, the Veteran returned a portion of that 
letter containing a response form, and the last page of the 
notice letter on the other side.  Nevertheless, in a December 
2008 post rating letter, the RO notified the Veteran of the 
evidence needed to substantiate his claims for service 
connection.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was 
expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in the December 2008 letter.

Thus, contrary to VCAA requirements, some of the VCAA-
compliant notice in this case was provided after the initial 
adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claims in an December 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records.  In addition, the Veteran was 
afforded VA examinations as to each rating claim.  These 
examinations were adequate because they were performed by 
medical professionals based on a review of claims file, 
solicitation of history and symptomatology from the Veteran, 
and thorough examination of the Veteran.  The resulting 
diagnoses and rationales were consistent with the examination 
and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).

An opinion regarding the etiology of the Veteran's hepatitis 
claim has not been obtained.  Under the VCAA, VA must provide 
an examination when there is competent evidence of a 
disability (or persistent or recurrent symptoms of a 
disability) that may be associated with an in-service event, 
injury, or disease, but there is insufficient information to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d); Wells 
v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service, and the threshold for finding that the 
disability (or symptoms of a disability) may be associated 
with service is low.  McLendon, 20 Vet. App. at 83; Locklear 
v. Nicholson, 20 Vet. App. 410, 419 (2006).  Here, no opinion 
is required because the evidence establishes no current 
disability, and no persistent or recurrent symptoms of 
disability regarding the claim.  

II.  Analysis

Hepatitis Claim

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the Board concludes that service connection for 
hepatitis is not in order.  This conclusion is based 
primarily on clinical findings demonstrating that there is no 
current disability.  The Board acknowledges that service 
treatment records reveal a bout of hepatitis, diagnosed as 
"acute" in May 1976.  A June 1976 medical record shows that 
the episode had resolved.  Subsequent examinations were 
pertinently negative, including the examination for 
discharge.  Most significant, a January 2005 examination 
report reveals the examiner's conclusion that a diagnosis is 
not possible because there were no clinical or laboratory 
abnormalities, and his hepatitis serology is negative.  

The Veteran may believe that he has a current disability that 
is related to service.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  Here, the Veteran has 
not identified current disability related to the in-service 
acute hepatitis.  He simply stated that it affects him 
because he is not allowed to donate blood.  However, this is 
not a disability within the meaning and intent of applicable 
law.  As established by the Court, the definition comports 
with the everyday understanding of disability, which is 
defined as an "inability to pursue an occupation because of 
physical or mental impairment."  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  Donating blood is not an occupation. 

The Board recognizes that the Court has held that the 
presence of a disability at any time during the claim process 
can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  However, Congress has specifically 
limited entitlement to service-connection for disease or 
injury to cases where such incidents have resulted in 
disability.  See 38 U.S.C.A. § 1110.  Hence, where the 
evidence does not support a finding of current disability 
upon which to predicate a grant of service connection, there 
can be no valid claim for that benefit.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



Rating Claims

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a claimant's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection is required.  See Fenderson, 12 Vet. App. 
at 126.

Lumbar Spine 

Historically, in the March 2005 rating decision, the RO 
granted service connection and assigned a noncompensable 
rating for arthritis of the lumbar spine, pursuant to 
Diagnostic Code 5242, effective March 1, 2005.  The October 
2007 rating decision subsequently granted a higher rating of 
10 percent, effective August 17, 2007.  

Disabilities of the spine are rated in accordance with the 
General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), which encompasses such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Diagnostic codes 5235-5243 are 
included.  

Under the General Rating Formula for diseases and injuries of 
the thoracolumbar spine, a 10 percent rating is assigned 
where forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating requires that forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
requires that forward flexion of the thoracolumbar spine is 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Higher ratings require unfavorable 
ankylosis of either the entire thoracolumbar spine or 
unfavorable ankylosis of the entire spine, including the 
cervical portion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Note (2), (See also Plate V).

Pursuant to Diagnostic Code 5003, a 10 percent rating is to 
be assigned where arthritis is confirmed by x-ray findings, 
but does not result in limitation of motion to a compensable 
degree.  Furthermore, periarticular pathology productive of 
painful motion is entitled to at least the minimum 
compensable evaluation for the joint.  38 C.F.R. § 4.59.

Considering the lay and medical evidence in light of the 
above-noted criteria, the Board finds that a 10 percent 
rating is warranted prior to August 17, 2007, but a rating in 
excess of 10 percent is not warranted before or after August 
17, 2007.  

August 17, 2007 is the date of a VA examination.  That 
examination revealed forward flexion of the thoracolumbar 
spine from 0 to 70 degrees.  Extension was from 0 to 30 
degrees; left lateral flexion was from 0 to 30 degrees; right 
lateral flexion was from 0 to 30 degrees; left lateral 
rotation was from 0 to 45 degrees; and right lateral rotation 
was from 0 to 45 degrees.  Combined range of motion is 250 
degrees (70+30+30+30+45+45).  Mild discomfort on flexion 
limited motion to 70 degrees.  There was no evidence of 
additional discomfort or loss of mobility.  There was no 
additional limitation by pain, fatigue, weakness, loss of 
coordination or lack of endurance following repetitive 
movement (Three repetitions or more).

Based on the August 2007 findings, 10 percent is the 
appropriate rating, as forward flexion is greater than 60 
degrees but not greater than 85 degrees.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

The August 2007 examiner noted that the Veteran complained of 
a constant dull ache of the lower back with increased 
intensity of pain with prolonged sitting, and with standing 
for more than approximately twenty minutes.  He additionally 
complained of increased pain with driving long distances.  
However, these situations do not involve motion.  The Veteran 
also complained of increased pain with repetitive bending and 
lifting.  The August 2007 examiner found that mild discomfort 
limited motion to 70 degrees.  There was no additional 
limitation of motion or functional impairment during flare-
ups.  Thus, this figure excludes motion that is limited by 
pain or other symptoms.  On examination, the lumbar 
musculature showed good strength and muscle tone.  The 
examiner also commented that rest, activity modifications, 
and the use of Tylenol provide good relief with no side 
effects.  Based on these findings, the Board concludes that 
the 10 percent rating represents the actual level of 
impairment experienced by the Veteran, and there is no 
additional limitation under the DeLuca criteria.

Prior to August 17, 2007, the Board finds that a compensable 
rating is warranted.  It must be kept in mind that the 
noncompensable evaluation contemplates essentially no 
functional impairment.  A 10 percent evaluation would be 
warranted if there is periarticular pathology productive of 
painful motion.  See 38 C.F.R. § 4.59.

A report shows degenerative arthritis confirmed by x-ray 
findings.  While the examiner reported that range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination "after repetitive use," he 
provided no context for his use of term "additionally."  In 
other words, he did not comment on the presence of such 
symptoms experienced during nonrepetitive, or initial use.  
Elsewhere, he reported that the Veteran experienced aching, 
sharp, cramping pain that is elicited by physical activity 
and stress.  The functional impairment resulting from this 
pain is feeling stiff and "cannot bend."  Clearly this 
implies that some of the Veteran's normal range of motion was 
accompanied by symptomatology of the type that would render 
such motion limited.  As such, a 10 percent rating is 
warranted under the provisions of Diagnostic Code 5003 and 
38 C.F.R. § 4.59.  

The 10 percent evaluation contemplates the presence of 
pathology productive of painful motion.  It also contemplates 
flexion greater than 60 degrees.  In order to warrant a 
higher evaluation, the disability must be productive of 
greater functional impairment as contemplated by the 
diagnostic code criteria.  See, DeLuca.  Here, neither the 
lay nor medical evidence suggest that flexion is functionally 
limited to 60 degrees or less.  Furthermore, the combined 
range of motion is greater than 120 degrees and he does not 
have an abnormal spinal contour or gait due to the low back 
disability.

The Board has also considered whether separate ratings are 
warranted on the basis of associated neurological 
abnormalities.  The August 2007 examiner noted that Veteran 
denied any history of previous radiating pain from the back 
to the lower extremities.  He denied any extremity numbness 
or pain associated with the back condition.  The examiner 
found that there is no associated neurological impairment.  
There was no evidence of limb dysfunction, atrophy, or 
fasciculation.  The Veteran's gait was normal; there was a 
normal appearing spinal contour.  The Veteran experienced no 
difficulty walking because of a limited line of vision, 
restricted opening of the mouth, difficulty with chewing or 
breathing.  The Veteran can walk 1 mile; he is not unsteady; 
and he has no history of falls.  There was no evidence of 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen.  On neurological examination, gait, 
posture and balance were normal.  Deep tendon reflexes are 2+ 
and symmetrical.  There was no evidence of sensory or motor 
impairment.  The back musculature was symmetrical in 
appearance.  The vertebra were midline without tenderness on 
palpation.  There was no evidence of costo-vertebral 
tenderness on palpation, and no evidence of loss of normal 
curvature of the back. 

In January 2005, the Veteran reported that the condition does 
not cause incapacitation or result in any time lost from 
work.  Posture and gait were within normal limits.  
Examination of the thoracolumbar spine revealed no complaints 
of radiating pain on movement.  There was negative straight 
leg raising on the right.  There is negative straight leg 
raising on the left.  Neurological examination of the lower 
extremities revealed normal motor and sensory function.  Knee 
and ankle jerk were 3+.  The examiner found no signs of 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  

Therefore, as there are no objective neurologic abnormalities 
associated with the Veteran's lumbosacral strain, the Board 
concludes that there is no basis to assign a separate 
compensable rating based on such impairment.  Moreover, a 
higher rating under the schedule for rating intervertebral 
disc syndrome based on incapacitating episodes is not 
warranted.

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (noting that staged ratings are assigned at the time 
an initial disability rating is assigned).  In Hart v. 
Mansfield, the Court extended entitlement to staged ratings 
to claims for increased disability ratings where "the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  21 Vet. App. 505, 511 (2007).  Here, the 
Veteran's disability has not significantly changed during the 
period being examined, and a uniform evaluation is warranted.

Knees

Historically, in the March 2005 rating decision, the RO 
granted service connection and assigned initial 
noncompensable ratings for arthritis of the left and right 
knee, pursuant to Diagnostic Code 5260, effective March 1, 
2005.  The October 2007 rating decision subsequently granted 
ratings of 10 percent for each knee, effective October 25, 
2005.  In essence, the AOJ assigned a staged rating.  We 
disagree.

Diagnostic Code 5003 (degenerative arthritis) establishes a 
rating in accordance with limitation of motion of the 
affected part.  Under Diagnostic Code 5260, limitation of 
knee flexion receives a noncompensable rating where limited 
to 60 degrees, a 10 percent rating where limited to 45 
degrees.  A 20 percent rating requires flexion that is 
limited to 30 degrees.  The maximum 30 percent rating 
requires flexion that is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable rating 
where extension is limited to 5 degrees, a 10 percent rating 
where limited to 10 degrees, and a 20 percent rating where 
limited to 15 degrees.  Higher ratings are also available, 
corresponding to greater limitation of extension.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Pursuant to Diagnostic Code 5003, a 10 percent rating is to 
be assigned where arthritis is confirmed by x-ray findings, 
but does not result in limitation of motion to a compensable 
degree.  See 38 C.F.R. § 4.59.

Under Diagnostic Code 5257, a 10 percent evaluation is 
assigned for slight knee disability, a 20 percent rating is 
assignable for recurrent subluxation or lateral instability 
that is moderate in degree.  A maximum 30 percent rating is 
assignable for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The assignment of the non-compensable evaluation prior to 
October 2005 essentially reflected the presence of underlying 
pathology without any significant disability.  Considering 
the lay and medical evidence in light of the above-noted 
criteria, the Board finds that a rating of 10 percent for 
each knee is warranted.  We base this conclusion on the 
January 2005 examination report, showing x-ray evidence of 
arthritis in each knee.  Although the examiner reported 
normal range of motion of each knee, with flexion to 140 
degrees, and extension to 0 degrees, and reported that range 
of motion is not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use, as discussed above, this statement does not 
address whether such symptoms are present with motion, it 
only finds that repetitive use does not produce additional 
limitation.  Indeed, the examiner reported the Veteran's 
complaint of discomfort and stiffness, and that the ability 
to perform daily functions during flare-ups was moderately 
affected.  The functional impairment was an inability to run, 
bend at the knees, or squat.  

Clearly, the Veteran has reported symptoms which limit motion 
of each knee beyond the normal objective findings or that 
there is some functional impairment.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  As such, a 10 percent rating is warranted for 
each knee under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
prior to October 25, 2005.  In essence, the Board is willing 
to accept that the Veteran had pathology productive of 
painful motion and that he did not become worse on the day of 
a subsequent evaluation.

The Board further concludes that a rating higher than 10 
percent is not warranted during any portion of the period on 
appeal.  We base this conclusion on the otherwise normal 
range of motion findings in January 2005, as well as 
measurements of flexion to 120 degrees and extension to 0 
degrees in August 2007, and on findings of no incapacitation 
by the January 2005 and August 2007 examiner.  Thus, a higher 
rating is not warranted under Diagnostic Code 5003 or the 
codes pertinent to flexion and extension.  

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 204-7.  

Here, the August 2007 examiner reported pain on active range 
of motion after three or more repetitive repetitions of 
movement, but no pain on passive range of motion.  
Pertinently, he concluded that no additional limitations were 
noted, and that these factors do not cause additional 
functional loss.  We have also considered the lay statements.  
However, nothing suggests that flexion is functionally 
limited to approximately 30 degrees or less.  As such, there 
is no basis for a higher rating considering these factors.  
Similarly, we find that there is no functional impairment of 
extension.

Regarding instability and subluxation, the Board concludes 
that a separate rating is not warranted under Diagnostic Code 
5257.  We base this conclusion on the January 2005 
examination report showing that drawer and McMurray's tests 
were within normal limits; posture and gait were also within 
normal limits; examination of the feet did not reveal any 
signs of abnormal weight bearing, and the Veteran did not 
require an assistive device for ambulation.  

We also base this conclusion on the August 2007 report, 
showing that the knee joints were stable to anterior, 
posterior, and lateral stress.  McMurray's and Lachman's 
tests were negative; the knees were essentially symmetrical 
on observation, with no evidence of swelling or inflammation 
with no evidence of instability, locking, loss of function; 
no history of previous locking or instability; no dislocation 
or subluxation; no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement; gait posture and balance were normal; there was no 
evidence of callosities, breakdown, or unusual shoe wear 
pattern.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126.  Here, 
neither disability has significantly changed and a uniform 
evaluation is warranted.

Residuals of Stress Fractures  

Historically, in the March 2005 rating decision, the RO 
granted service connection and assigned initial 
noncompensable ratings for bilateral shin splints, pursuant 
to Diagnostic Code 5262, effective March 1, 2005.  

Under Diagnostic Code 5262, a 10 percent rating is assignable 
for impairment of the tibia and fibula with slight knee or 
ankle disability; a 20 percent rating is assignable with 
moderate knee or ankle disability; a 30 percent rating is 
assignable with marked knee or ankle disability.  A 40 
percent rating is assignable for nonunion of the tibia and 
fibula, with loose motion, requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial compensable rating 
is not warranted.  

The report of VA examination in January 2005 reveals that the 
symptoms of the condition are pain in the anterior lower 
legs, which occurs intermittently, as often as weekly, with 
each occurrence lasting for days.  The ability to perform 
daily functions during flare-ups is mildly affected for 
while.  There is a bit of a limp.  The condition did not 
result in any time lost from work.  The Veteran's posture and 
gait were within normal limits.  Examination of the feet did 
not reveal any signs of abnormal weight bearing.  He does not 
require an assistive device for ambulation.  The condition 
does not cause generalized muscle weakness or wasting.  
Examination revealed no joint involvement.  Examination of 
the right and left tibia and fibula revealed normal findings.  
X-ray results were within normal limits.  The effect of the 
condition on the claimant's daily activity was minimally 
affected.

The report of VA examination in August 2007 reveals a bone 
scan report dated in 1998, indicating a previously diagnosed 
stress fracture of the right tibia which had resolved prior 
to that procedure.  The Veteran complained of continued pain 
of the tibias bilaterally with prolonged standing, walking or 
running; treatment consists of rest and activity 
modifications as needed along with the use of Tylenol,
which provides good relief and no side effects.  No crutches, 
braces, cane, or corrective shoes are needed.  There is no 
adverse effect on the Veteran's normal occupational or 
recreational activities.  There is no deformity, angulation, 
false motion, shortening, -intra- articular involvement.  
There was mild tenderness on palpation of the medial aspect 
of both tibias at approximately the mid shaft of the tibia, 
bilaterally, with no drainage, edema, painful motion, 
weakness, redness or heat.  X-rays of each tibia and fibula 
demonstrate a normal appearance.  

In sum, the Veteran's shin splints do not result in knee or 
ankle disability of any degree.  Therefore, a compensable 
rating under Diagnostic Code 5265 is not warranted.  

The Board has considered whether any other diagnostic code 
would afford the Veteran a compensable rating, but finds that 
none would.  In essence, the diagnostic codes governing 
disability of the knee and leg, require at least some joint 
involvement, either knee or ankle.  Here, as found by the 
January 2005 examiner, there is "no joint involvement."  As 
such, a compensable rating is not warranted.  

When a claimant is awarded service connection and assigned an 
initial disability rating, separate disability ratings may be 
assigned for separate periods of time in accordance with the 
facts found.  Such separate disability ratings are known as 
staged ratings.  See Fenderson, 12 Vet. App. at 126.  Here, 
the disability has not significantly changed and a uniform 
evaluation is warranted.

All Rating Claims

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's 
disability picture.  They include symptomatology of the type 
reported by the Veteran and by medical professionals on 
clinical evaluation.  Significantly, the rating criteria 
include higher ratings where symptomatology of the 
appropriate type and degree is demonstrated.  Accordingly, 
there is no basis for extraschedular referring in this case.  


ORDER

Service connection for hepatitis is denied.  

A 10 percent disability rating prior to August 17, 2007, for 
arthritis of the lumbar spine is granted. 

A disability rating higher than 10 percent since August 17, 
2007 for arthritis of the lumbar spine is denied. 

A 10 percent disability rating prior to October 25, 2005, for 
arthritis of the right knee is granted. 

A disability rating higher than 10 percent since October 25, 
2005, for arthritis of the right knee is denied. 

A 10 percent disability rating prior to October 25, 2005, for 
arthritis of the left knee is granted. 

A disability rating higher than 10 percent since October 25, 
2005, for arthritis of the left knee is denied. 

A compensable initial disability rating for a right leg 
disability is denied. 

A compensable initial disability rating for a left leg 
disability is denied.  


REMAND

Service treatment records reveal that the Veteran sustained a 
"stress reaction" in service involving his feet, shown by 
bone scans in October 1998.  However, findings for the feet 
were negative at discharge.  A January 2005 examination 
report reveals the examiner's conclusion that a diagnosis 
regarding bilateral feet degenerative changes is not possible 
because examination and x-rays were unremarkable.  However, 
the examiner reported that the Veteran reported pain and 
stiffness in the feet.  The examiner did not comment as to 
the cause of these symptoms.  

The Board also notes that the examiner appeared to limit his 
discussion to the existence of degenerative changes of the 
feet, which is how he phrased the issue in the examination 
report.  However, his conclusion that x-ray results do not 
show degenerative changes is too limited in scope to address 
the Veteran's complaints regarding his claim.  The Veteran's 
complaint of pain and stiffness, which were acknowledged by 
the examiner, are certainly suggestive of disability.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and establishes that the Veteran 
suffered an injury or disease in service; indicates that the 
claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear, 20 Vet. 
App. 410; McLendon, 20 Vet. App. at 83.

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. at 83.

The Veteran clearly suffered an injury in service, and has 
reported persistent or recurrent symptoms of disability that 
may be related to that injury.  The Board finds that a more 
definitive opinion is needed regarding whether the Veteran 
has a current disability (not limited to degenerative 
changes) that is related to his stress reaction in service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA 
examination to determine the nature and 
etiology of any current residuals of an 
in-service stress reaction.  The claims 
folders must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

The examiner should elicit from the 
Veteran all current symptomatology thought 
to be a residual of the in-service stress 
reaction.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an appropriate diagnosis 
and determine whether there is a 50 
percent or better probability that the 
noted symptomatology is related to the in-
service stress reaction.  The supporting 
rationale for all opinions expressed must 
also be provided.

2.  Readjudicate the remanded claim.  If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


